,     Case 2:20-cr-20218-MAG   ECF No.
            Case 2:18-cr-00436-CW      1-3, PageID.15
                                   Document            Filed 05/18/20
                                              1 Filed 09/26/18   Page 1Page
                                                                        of 2 1 of 2



    JOHN W. HUBER, United States Attorney (#7226)
    SAM PEAD, Assistant United States Attorney (#11945)
    Attorneys for the United States of America
    111 South Main St., Suite 1800                                   1018 SEP 2b o I! I \
    Salt Lake City, Utah 84111
                                                                       OiS   iCT    UT;~.tt
    Telephone: (801) 524-5682
    Email: samuel.pead@usdoj.gov

                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

      UNITED STATES OF AMERICA,                    INDICTMENT

             Plaintiff,                            VIOLATION:
                                                   Count 1: 18 U.S.C. § 922(g)(l), FELON
             vs.                                   IN POSSESSION OF A FIREARM AND
                                                   AMMUNITION
      DUSTIN ROCHELEAU,

             Defendant.                               Case: 2: 18-cr-00436
                                                      Assigned To: Waddoups, Clark
                                                      Assign. Date : 09/26/2018
           The Grand Jury Charges:                    Description: USA v.



                                            COUNT I
                                        18 U.S.C. § 922(g)(l)
                          (Felon in Possession of Firearms or Ammunition)

            On or about July 29, 2018, in the Central Division of the District of Utah,

                                     DUSTIN ROCHELEAU,

    defendant herein, having been convicted of a crime punishable by imprisonment for more

    than one year, did knowingly possess, in and affecting interstate commerce, a firearm (.25

    caliber semi-automatic pistol) and ammunition (.25 caliber), in violation of 18 U.S.C. §

    922(g)(l).
   Case 2:20-cr-20218-MAG   ECF No.
         Case 2:18-cr-00436-CW      1-3, PageID.16
                                Document            Filed 05/18/20
                                           1 Filed 09/26/18   Page 2Page
                                                                     of 2 2 of 2



                   NOTICE OF INTENT TO SEEK FORFEITURE

        Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of a

 knowing violation of 18 U.S.C. 922(g)(l) or 18 U.S.C. § 922G), as set forth in Count 1 of

 this indictment, the defendant shall forfeit any firearms and ammunition involved in or

 used in the commission of the offense, including, but not limited to, the following

 property: a .25 caliber semi-automatic pistol and .25 caliber ammunition.

                                                  A TRUE BILL:




                                                                    FGRANDJURY


 JOHN W. HUBER
 United States Attorney




~::c=--
 Assistant United States Attorney




                                              2
